PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/127,152
Filing Date: 19 Sep 2016
Appellant(s): Medtrade Products Limited



__________________
Craig Hayden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 3 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
	The rejection of claims 1, 6-7, 10-13, 17-21, 24, 26, 28 and 31 under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,745,681 (herein, Ferguson) (of record) in view of US 2011/0236433 (herein, Hardy) (of record).
	The rejection of claims 1-2, 4-7, 10-13, 17-21, 24, 26-29 and 31 under 35
U.S.C. 103 as being unpatentable over US Patent No. 7,745,681 (herein, Ferguson) (of
record) and US 2011/0236433 (herein, Hardy) (of record) as applied to claims 1, 6-7,
10-13, 17-21, 24, 26, 28 and 31 above, and further in view of US Patent No. 6,998,509
B1 (herein, Nielsen).
	The rejection of claims 1-2, 4-9, 10-21, 24-29 and 31 under 35 U.S.C. 103 as
being unpatentable over US Patent No. 7,745,681 (herein, Ferguson) (of record),
2011/0236433 (herein, Hardy) (of record) and US Patent No. 6,998,509 B1 (herein,
Nielsen) as applied to claims 1-2, 4-7, 10-14, 17-21, 24, 26-29 and 31 above and further
in view of GB 2377177 (of record) (herein, Acordis Specialty Fibres).

	(2) Response to Argument
Appellants argue that (1, pages 13-16 of Appeal Brief) the examiner considers substituting an in situ gelling chitosan containing layer for a gelling carboxymethyl cellulose/alginate would not change the principle of operation of Ferguson because when in use both dressing would still possess an outer layer that gels.  It is argued that this is incorrect.  It is argued that although the dressing still performs the same operation, the principle in which it operates has been changed.  It is argued that the wound exudate must come into contact with the reinforcing layer in order for the dressing to gel.  However as noted in column 3, lines 55-59 of Ferguson, the advantage of the fabric is that the major surfaces consists of a gel forming fiber so that when they are used as a dressing only the gel-forming fibers come into contact with the wound.  Consequently, the key principle of operation is that the reinforcing layer does not come into contact with the wound.  Because the examiner’s proposed modification requires the reinforcing layer to be contacted with the wound exudate, the proposed modification is impermissible.
	Regarding Appellants’ first argument, Ferguson claims (claim 1) a first and second web of gel-forming fiber.  While alginate and carboxymethyl cellulose are exemplified, the claims are generally directed to any gel-forming fiber.  Therefore, while alginate and carboxymethyl cellulose do not need an acid to gel, unlike chitosan, the fibers still do not gel until in use.  Therefore, both chitosan and alginate/carboxymethyl cellulose are in situ forming gels.  As exemplified, the fabrics of the invention absorb liquids.  The fabrics of the invention (with the reinforcing layer) are stronger than a comparative (i.e. without the reinforcing layer) when wet.  While column 3 of Ferguson does state that the reinforcing layer does not come into contact with the wound, this is because the design of the dressing of Ferguson is such that the textile fiber scrim has the gel-forming fibers needled to each side of the surface of the scrim.  Therefore, it is physically impossible when the gel-forming fibers cover the entirety of the scrim layer for that layer to contact the wound.  This is not the same as excluding the scrim layer from absorbing wound exudate (or liquids).  Nothing in Ferguson suggest that this layer does not get wet.  In fact, the examples suggest the opposite.  Therefore, the rejection is based on substituting one known gel-forming fiber (alginate/carboxymethyl cellulose) with another gel-forming fiber (chitosan) with a reasonable expectation of success as both are taught as gel-forming fibers in wound dressing.  One skilled in the art would have recognized that chitosan has the additional benefit of being an effective hemostatic agent as taught by Hardy et al.  Hardy et al. teaches (paragraph 0012) as well as claims (claim 39) that the two materials utilized may be mixed together or may be segregated in separate layers.  The scrim layer of Ferguson can be a woven or knitted fabric or also a non-woven fabric.  The scrim layer must be suitable for subjection to a needling process (column 2, lines 38-54 of Ferguson).  As shown in the examples of Hardy et al., the cellulose fibers as well as the chitosan fibers are needled to make a nonwoven fabric.  Therefore, the combination of Ferguson and Hardy et al. suggest forming a layered wound dressing wherein the outer most layers are made from a gel-forming fibers and the inner layer is made from a non-woven fabric to which the gel-forming fibers are needled.  Furthermore, the examiner notes that the second material as claimed by Hardy et al. (see claim 25) includes polyethylene and polypropylene which are the same materials exemplified by Ferguson as the scrim layer.  Since the acid is expressly taught as being associated with the second material and the second material can be in a separate layer as taught by Hardy et al., one skilled in the art when looking at both Ferguson and Hardy et al. would have been motivated to utilize chitosan as the gel forming outermost layers with a carboxymethyl cellulose or polypropylene scrim layer with an acid in order to form a wound dressing that gels upon placement into a wound cavity.  
	Appellants argue that (2, pages 16-17 of the Appeal Brief) one skilled in the art would not have found claim 31 obvious.  It is argued that the substitution proposed by the examiner involves substantial reconstruction and redesign of the dressing and would change the basic principle under which the dressing in Ferguson operations.  
	Regarding Appellants second argument, again, not coming into contact with the wound is not the same as the layer not coming into contact with the wound exudate.  Upon exposure of the dressing to a liquid (such as that found in the wound cavity) would allow for release of the acid which would cause the chitosan to gel.  As noted above, even the alginate or carboxymethyl cellulose of Ferguson does not gel until in contact with the wound surface.  While the chitosan requires an additional element to be present to gel (i.e. the acid), the chitosan would still gel in normal operation.  As indicated above, Hardy et al. teaches (paragraph 0012) as well as claims (claim 39) that the two materials utilized may be mixed together or may be segregated in separate layers.  The scrim layer of Ferguson can be a woven or knitted fabric or also a non-woven fabric.  The scrim layer must be suitable for subjection to a needling process (column 2, lines 38-54 of Ferguson).  As shown in the examples of Hardy et al., the cellulose fibers as well as the chitosan fibers are needled to make a nonwoven fabric.  Furthermore, the examiner notes that the second material as claimed by Hardy et al. (see claim 25) includes polyethylene and polypropylene which are the same materials exemplified by Ferguson as the scrim layer.  Since the acid is expressly taught as being associated with the second material and the second material can be in a separate layer as taught by Hardy et al., one skilled in the art when looking at both Ferguson and Hardy et al. would have been motivated to utilize chitosan as the gel forming outermost layers with a carboxymethyl cellulose or polypropylene scrim layer with an acid in order to form a wound dressing that gels upon placement into a wound cavity.  Regarding the argument about the fibers being weak when wetted, while Ferguson does teach this about alginate fibers, this is fibers without the reinforcing layer (i.e. conventional alginate dressings).  The purpose of Ferguson is to add the scrim layer which adds strength to the fabrics, particularly when wetted (see example 1, column 4, lines 7-10).  
	Appellants argue (3, pages 18-20 of the Appeal Brief)    Nielsen teaches that the combined acid and heat treatment may be conducted at a temperature of 50-85 °C.  There is no teaching or suggestion that a heat treatment of below 50 °C may provide the desired cross-linking effect.  It is argued that there is a clear teaching in Nielsen against modifying the dressing of Hardy in order to obtain the crosslinking effect as proposed by the examiner.  There isn’t a reasonable expectation of success that the modification would succeed in providing the crosslinking agent gelling effects in an in situ dressing without heat treatment at an elevated temperature.  
	Regarding Appellants third argument, firstly, the examiner notes that the instant claim language of comprising does not exclude acid coated material from being present in all three layers.  Thus for claims 1-2, 4-13, 16-21, 24-26, and 28 having chitosan mixed with a cellulose (or other second material taught by Hardy) coated with an acid is not excluded by the instant claims.  Therefore, the suggestion of mixing the first and second material wherein the second material is coated with an acid would still render those claims obvious.  Nielsen expressly that the chitosan absorbs liquid to form a swollen, coherent gel and that the chitosan is in the form of fibers which have been modified by treatment with acid and by treatment with heat (column 2, lines 30-35).  It is taught that the chitosan fibers will form a gel after the heat treatment if contacted with an aqueous liquid (column 6, lines 32-37).  Nielsen also teaches adding a reinforcing fiber such as carboxymethyl cellulose (column 7, lines 60-64).  The reinforcing fibers can be blended with the chitosan fibers or be in separate layers (column 8, lines 1-5).  It appears Appellants are of the position that a heat treatment is excluded by the instant claims or by the teachings of Ferguson or Hardy.  The examiner cannot agree.  Ferguson and Hardy both teach utilizing gel-forming fibers.  The chitosan fibers formed by the acid and heat treatment of Nielsen are still gel-forming fibers that is they don’t gel until in contact with a liquid.  Nielsen as recited in the claims teaches a temperature of about 50 °C (claim 6).  Hardy shows that mixing acid, chitosan fibers and cellulose fibers forms nonwoven fabric which gels.  Nielsen teaches that the anionic fibers (carboxymethyl cellulose for example) will crosslink with the chitosan when contacted with the wound exudate.  This is occurring at body temperature.  Therefore, since Nielsen teaches the desirability of the acid (not only for crosslinking but also gelling) and both Hardy and Nielsen teach that crosslinking/gelling can occur at body temperature, there is an expectation that when combined, the chitosan would crosslink/gel in use.  Even if some heat were required, as argued by Applicants, this would still allow for the formation of modified chitosan (with acid present) which would then be combined with the reinforcing polymers to form the layered device.  All three references (Nielsen, Hardy and Ferguson) teach the addition of a reinforcing polymers which can be a separate layer.  Hardy even recognizes that the chitosan material may be provide in a sterile form and that such sterilization is heat treatment (see paragraph 0046).  Therefore, the use of an acid with chitosan as suggested by Nielsen would be expected to form a gel-forming layer for the same reason taught in Hardy.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        July 8 2022

Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                        /BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.